EXHIBIT 10.1
[Company Letterhead]
January 28, 2009
American Honda Motor Co., Inc.
1919 Torrance Boulevard
Torrance, CA 90501
Attention: Dealer Development
                    RE:     AutoNation, Inc. Framework Agreement
Dear Mr. Colliver:
     Reference is made to that certain Framework Agreement, dated as of June 9,
1998 and as amended from time to time (the “Framework Agreement”), by and
between American Honda Motor Co., Inc. (“American Honda”) and AutoNation, Inc.
(formerly known as Republic Industries, Inc.) (“AutoNation”).
     American Honda hereby consents to the acquisition by ESL Investments, Inc.
and any person, entity or group that directly, or indirectly though one or more
intermediaries, controls, or is controlled by, or is under common control with,
ESL Investments, Inc. (for the avoidance of doubt, other than AutoNation and its
subsidiaries) (collectively, the “ESL Parties”) of fifty percent (50%) or more
of the outstanding common stock, par value $0.01 per share, of AutoNation (the
“Common Stock”) (the “Acquisition”), upon the following terms and conditions
which shall only apply at such time and for so long as the ESL Parties own fifty
percent (50%) or more of the then outstanding Common Stock:

  1.   At each meeting of the stockholders of AutoNation, whether an annual
meeting or a special meeting, however called, and at each adjournment or
postponement of any such meeting (a “Stockholders’ Meeting”), and in all other
circumstances in which a vote, consent or other approval (including, without
limitation, by written consent) is sought by or from the stockholders of
AutoNation (any such vote, consent or approval, a “Stockholders’ Consent”), the
ESL Parties

 



--------------------------------------------------------------------------------



 



American Honda Motor Co., Inc.
Page 2

      shall appear at such Stockholders’ Meeting or otherwise cause all shares
of Common Stock owned by the ESL Parties to be counted as present for the
purpose of establishing a quorum.

      At each Stockholders’ Meeting and in connection with the execution of each
Stockholders’ Consent, in either case at such times that the ESL Parties own in
excess of fifty percent (50%) of the then outstanding Common Stock, all shares
of Common Stock owned by the ESL Parties in excess of fifty percent (50%) of the
then outstanding Common Stock on the applicable record date (the “Additional
Shares”) shall be voted on each matter proposed in the same proportion as all
outstanding shares of Common Stock not owned by the ESL Parties are actually
voted on such matter (it being understood that, in connection with any
Stockholders’ Consent, shares of Common Stock not owned by the ESL Parties that
abstain or are not present will be treated as shares abstaining or not present,
as the case may be).     2.   AutoNation shall use best efforts to provide that
its board of directors shall be comprised of a majority of directors who qualify
as “independent” directors under the listing standards of Rule 303A.02(b) of The
New York Stock Exchange (the “NYSE”) Listed Company Manual, as in effect on the
date hereof, and who would qualify as “independent” directors of ESL
Investments, Inc. under the listing standards of Rule 303A.02(b) of the NYSE
Listed Company Manual, as in effect on the date hereof, if ESL Investments, Inc.
was an NYSE-listed company; provided, however, that if AutoNation should fail to
comply with the foregoing requirement due to (i) a vacancy on its board of
directors or (ii) a member of its board of directors ceasing to meet such
independence standards due to circumstances beyond AutoNation’s reasonable
control, AutoNation shall regain compliance with the foregoing requirement by
the later of (A) its next annual stockholders’ meeting or (B) 180 days from the
occurrence of the event that caused the failure to comply.     3.   The parties
hereto agree to the following:

  (a)   No ESL Party shall knowingly acquire any direct or indirect ownership
interest in any Honda or Acura dealership except through or in conjunction with
AutoNation (which acquisition will be subject to the Framework Agreement),
provided that the ESL Parties may make or acquire passive investments in public
companies, mutual funds and similar entities where such investments by the ESL
Parties represent cumulatively

 



--------------------------------------------------------------------------------



 



American Honda Motor Co., Inc.
Page 3

      less than five percent (5%) interest in any Honda or Acura dealership in
which such entity is so invested. For purposes of this Section 3(a), any
acquisition of a direct or indirect ownership interest in any Honda or Acura
dealership by Edward S. Lampert or any person who is in the Immediate Family (as
such term is defined in the American Honda Motor Co., Inc. Policy on the
Ownership of Multiple Honda and Acura Dealerships) of Edward S. Lampert shall be
attributable to the ESL Parties.

  (b)   The ESL Parties, AutoNation and American Honda agree that any dispute
arising under this letter agreement shall be resolved by the dispute resolution
procedures set forth in Section 8 of the Framework Agreement.     (c)   The ESL
Parties acknowledge and agree to abide by the limits on representation of
AutoNation on any Honda and Acura Dealer organizations as set forth in Section 3
of the Framework Agreement.     (d)   The terms of this letter agreement shall
be governed by and construed according to the laws of the State of New York
without applying is conflicts of law principles.     (e)   The ESL Parties may
not pledge or grant a security interest in the Common Stock owned by the ESL
Parties except as provided in the following sentence or with the consent of
American Honda in accordance with the “American Honda Motor Co., Inc. Policy on
the Granting of Security Interest in the Shares of Any Entity That Owns an
Interest in a Honda or Acura Dealership,” a copy of which is attached as
Exhibit A hereto. American Honda hereby agrees that the ESL Parties may grant a
security interest in the proceeds of the sale of the shares of Common Stock
owned by the ESL Parties, provided that the grantee agrees as follows:

  (i)   that it will never attempt to vote such shares (except to approve an
American Honda-approved transfer of such shares) or exercise managerial control
over any Listed Dealership; and     (ii)   that its interest in such shares
shall be limited to the proceeds derived from the sale of such shares to the

 



--------------------------------------------------------------------------------



 



American Honda Motor Co., Inc.
Page 4

      extent of the outstanding balance of the note secured by such shares.

  (f)   The ESL Parties agree to abide by the remedies set forth in the
Framework Agreement and, with respect to any ownership interest they may have in
a Listed Dealership that becomes subject to any such remedies, they will
cooperate in the execution of such remedies (for example, the purchase of a
Listed Dealership by American Honda as ordered by an arbitrator) and not oppose
any such remedy except as part of AutoNation’s participation in arbitration
pursuant to Section 8 of the Framework Agreement.     (g)   The ESL Parties
shall be jointly and severally responsible for compliance by each ESL Party with
the provisions of Section 3 of this letter agreement.     (h)   The ESL Parties
that currently own Common Stock are listed on Exhibit B hereto.

  4.   AutoNation and American Honda hereby reaffirm the terms and conditions of
the Framework Agreement, which they agree shall continue in existence without
modification. This letter agreement (a) may not be amended, waived or modified
except by an instrument in writing signed by American Honda, AutoNation and the
ESL Parties and (b) may be executed in one or more counterparts, each of which
when executed shall be deemed to be an original but which when taken together
shall constitute one and the same letter agreement.     5.   In light of the
consent given pursuant to this letter agreement and in consideration of the
continuing adherence of AutoNation and the ESL Parties to the terms hereof,
American Honda will not exercise any rights pursuant to Section 1.3.5 and/or
Section 7 of the Framework Agreement that it might otherwise have as a result of
the Acquisition. Nothing in this letter agreement shall be construed as consent
to a “Rule 13e-3 transaction” as that term is defined in Rule 13e-3 of the
Securities Exchange Act of 1934.     6.   All communications and notices
pursuant to this letter agreement shall be in writing and be given in person or
by means of facsimile or other means of wire transmission, by overnight courier
or by mail and shall be addressed as follows:

 



--------------------------------------------------------------------------------



 



American Honda Motor Co., Inc.
Page 5

        If to American Honda:

American Honda Motor Co., Inc.
Honda Division
1919 Torrance Boulevard
Torrance, CA 90501
Attention: Dealer Development
Facsimile: (310) 222-7065
with a copy to:
Associate General Counsel
Honda North America, Inc.
Law Department
700 Van Ness Avenue
Torrance, CA 90509-2206
Facsimile: (310) 781-4970
If to AutoNation:
AutoNation, Inc.
110 S.E. 6th St.
Fort Lauderdale, FL 33301
Attention: President
Facsimile: (954) 769-4666
with a copy to:
AutoNation, Inc.
110 S.E. 6th St.
Fort Lauderdale, FL 33301
Attention: General Counsel
Facsimile: (954) 769-6340
If to the ESL Parties:
ESL Investments, Inc
200 Greenwich Avenue
Greenwich, CT 06830
Attention: William C. Crowley
Facsimile: 203-861-9834
*     *     *     *

 



--------------------------------------------------------------------------------



 



American Honda Motor Co., Inc.
Page 6
     This letter agreement may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Please acknowledge your agreement to the foregoing
by signing and returning to the undersigned as soon as possible a counterpart of
this letter.

            Very truly yours,


AUTONATION, INC.
      /s/ Michael E. Maroone       Michael E. Maroone, President           

AGREED TO AS OF THE DATE
FIRST WRITTEN ABOVE:
AMERICAN HONDA MOTOR CO., INC.

                /s/ Richard Colliver     Richard Colliver, Executive Vice
President           

SOLELY WITH RESPECT TO SECTIONS 1, 2, 3, 5 AND 6 ABOVE AND THE SECOND SENTENCE
OF SECTION 4 ABOVE, ACKNOWLEDGED BY AND AGREED TO AS OF THE DATE FIRST WRITTEN
ABOVE:
ESL INVESTMENTS, INC. (on behalf of itself and the ESL Parties)

                /s/ William C. Crowley     William C. Crowley, President & Chief
Operating Officer           

 



--------------------------------------------------------------------------------



 



Exhibit A
Attached.

A-1



--------------------------------------------------------------------------------



 



AMERICAN HONDA MOTOR CO., INC.
POLICY ON THE GRANTING OF SECURITY
INTEREST IN THE SHARES OF ANY ENTITY
THAT OWNS AN INTEREST IN A HONDA OR ACURA DEALERSHIP

I.   PURPOSE OF THIS POLICY

This “Policy on the Granting of Security Interest in the Shares of Any Entity
That Owns an Interest in a Honda or Acura Dealership” (the “Security Interest
Policy”) is intended to respond to questions that are frequently addressed to
American Honda Motor Co., Inc. (“AHM”) by its Dealers as to whether and when it
may be appropriate under the Honda and/or Acura Automobile Dealer Sales and
Service Agreement (the “Dealer Agreement”) for Dealers to grant a security
interest in an entity that owns any Honda and/or Acura dealership(s) and the
form that such security interest may take.

II.   SUMMARY OF THE SECURITY INTEREST POLICY

  A.   Any pledging of stock (or membership interests in the case of a
non-corporate entity) of an Ownership Entity (as this term is defined in
Section III below) is a violation of the Dealer Agreement and may result in
AHM’s termination of the Dealer Agreement.     B.   Any grant of a security
interest in the stock (or membership interests in the case of a non-corporate
entity) of a Direct Ownership Entity (as this term is defined in Section III
below) is a violation of the Dealer Agreement and may result in AHM’s
termination of the Dealer Agreement.     C.   Under certain conditions
(discussed in Section IV below), AHM will consent to the granting of a security
interest in the stock (or membership interests in the case of a non-corporate
entity) of an Indirect Ownership Entity (as this term is defined in Section III
below). These conditions include contractual provisions that insure that the
party to whom the security interest is granted will be limited to obtaining an
interest in the proceeds of the sale of the stock but will never exercise any
practical control over the dealership or the Direct Ownership Entity.     D.  
Nothing in this Security Interest Policy shall be construed to limit any
Ownership Entity from granting a security interest in any of its tangible
assets.

III.     BACKGROUND
AHM requires that each Honda and or Acura dealership be organized as a separate
legal entity. (Most frequently, a dealership is organized as a corporation, a
limited liability company (“LLC”) or a partnership.) In this Security Interest
Policy, the separate legal entity that owns and operates the individual Honda or
Acura dealership is referred to as a Direct Ownership Entity. Direct Ownership
Entities are frequently owned, in whole or in part, by other companies, which,
in turn, may be owned by other companies and so on. In this Security Interest
Policy, a company that owns any interest in a Direct Ownership Entity, whether
directly or through one or more layers of other companies, is referred to as an
Indirect Ownership Entity. Direct Ownership Entities and Indirect Ownership
Entities are referred to generally as Ownership Entities.

 



--------------------------------------------------------------------------------



 



Security Interest Policy (104-0603)
Revised 03/04
Page 2
In connection with financing the purchase of Honda and Acura Automobiles, Parts
and Accessories and improvements to Dealership Premises, Ownership Entities
generally grant security interests in the tangible assets (for example,
automobiles, parts, tools, real estate) of their Dealership Operations. Such
security interests are standard in the industry. Nothing in this Security
Interest Policy is intended to have any impact on the granting of security
interests in tangible assets.
On a number of occasions, AHM has been approached by Dealer Owners who wish to
grant a security interest in the shares (that is, the stock or membership
interests) of a Direct Ownership Entity in order to secure a bank loan or some
other financial obligation. In all cases, AHM has rejected such requests. The
Dealer Agreement states that there shall be no voluntary or involuntary change,
direct or indirect, in the legal or beneficial ownership or responsibility of
Dealer for the Dealership Operations, without the prior written approval of
American Honda. The grant of a security interest in the shares of a Direct
Ownership Entity effects a change in the beneficial ownership of a Dealership
Operations and would, in the event of a default by the Dealer Owner who has
granted such security interest, vest control and/or ownership of the Dealership
Operations in the party to whom the security interest has been granted.
The situation may be less critical with respect to the granting of a security
interest in the shares of an Indirect Ownership Entity. At one extreme, if a
large, publicly-traded corporation owned an interest in a Honda or Acura
dealership, AHM would not attempt to prevent the owners of the publicly traded
stock from granting a security interest in that stock for at least two reasons:
(1) such prohibition would be impossible to monitor and enforce; and
(2) granting a security interest in freely-tradeable stock would almost
certainly have no greater impact on the control of the dealership than the sale
of that stock, which is generally permitted.1
Recently AHM has been confronted by what it considers to be an intermediate
situation. By way of illustration, Investor X owns shares of A, an Indirect
Ownership Entity that has an ownership interest in Direct Ownership Entity B.
Investor X requests permission to pledge the shares of A to Bank C, to secure a
loan that would be invested in improvements in the dealership. AHM would not
approve the transaction for the reasons described above; that is, that, in the
event of a default by Investor X, Bank C, through its control of the shares of
Indirect Ownership Entity A, might control or influence the management of Direct
Ownership Entity B.
However, AHM may permit the transaction to go forward provided that Bank C
agrees that it will not, under any circumstances, exercise control over the
dealership; that it will respect AHM’s right to approve or, if appropriate, deny
approval of the transfer of the dealership; and that its sole interest will be
in the proceeds of the sale of the stock or membership interests. In summary,
rather than pledging the shares of A to Bank C, Investor X would grant Bank C a
security interest in the proceeds of the sale of the shares of A. In such case,
X would get his loan and AHM would have a contractual guarantee that B will at
all times be managed by experienced, professional automobile-oriented personnel.

IV.   THE SECURITY INTEREST POLICY

  A.   AHM will strictly enforce the prohibition on the pledging of the stock
(or membership interests, in the case of a non-corporate entity) of Ownership
Entities.     B.   AHM will strictly enforce the prohibition on the granting of
any security interests in the stock (or membership interests, in the case of a
non-corporate entity) of Direct Ownership Entities.

 

    1 Certain sales of the stock of public corporations that own interests in
Honda and Acura dealerships are regulated through contracts between AHM and such
public corporations.

 



--------------------------------------------------------------------------------



 



Security Interest Policy (104-0603)
Revised 03/04
Page 3

  C.   AHM will review on a case-by-case basis requests by individuals and
entities that wish to grant a security interest in the proceeds of the sale of
the stock (or membership interests, in the case of a non-corporate entity) of
Indirect Ownership Entities. AHM will not approve any such transaction unless:

  1.   Both the party that wishes to grant the security interest in the shares
(the “grantor”) and the Indirect Ownership Entity are otherwise in compliance
with their agreements with AHM.     2.   The party to whom the security interest
will be granted (the “grantee”) is a responsible financial institution and
agrees in writing to abide by all applicable provisions of any agreements
between AHM and grantor, the Indirect Ownership Entity and the Direct Ownership
Entity.     3.   The grantee and AHM enter into a written agreement that insures
that:

  a)   the grantee will never attempt to vote the shares of the Indirect
Ownership Entity (except to ratify an AHM-approved transfer of the shares) or
exercise managerial control over the dealership;     b)   the grantee’s interest
in the shares shall be limited to the proceeds derived from the sale of such
shares to the extent of the outstanding balance of the note;     c)   the
grantee will not transfer the shares without AHM’s prior written approval, which
will be based on the qualifications of the proposed transferee to own and
operate an automobile dealership;     d)   in the event that it cannot timely
locate a buyer for the shares that meets with AHM’s approval, the grantee will
transfer the shares to AHM or AHM’s designee at fair market value; and     e)  
in the event of a dispute as to the fair market value of the shares, AHM and the
grantee will submit the matter to expedited, binding arbitration.

  4.   In addition to the provisions set forth in Section IV.C.3(a)-(e) above,
AHM may require further contractual protections to insure compliance with the
objectives of the Security Interest Policy, including, by way of example:

  a)   Placement of the stock in escrow with an escrow agent approved by AHM;  
  b)   Management of the dealership by AHM’s designee pending transfer of the
shares;     c)   Cooperation of the grantee with AHM to effect an orderly and
prompt sale of the dealership to an AHM-approved owner;     d)   Time
limitations on the duration of the security interest; and

 



--------------------------------------------------------------------------------



 



Security Interest Policy (104-0603)
Revised 03/04
Page 4

  e)   Indemnification of AHM for liabilities incurred in connection with the
transaction.

  5.   AHM RESERVES THE RIGHT TO REJECT ANY REQUEST TO GRANT A SECURITY INTEREST
IN THE SHARES OF ANY ENTITY THAT OWNS AN INTEREST IN A HONDA OR ACURA DEALERSHIP
IF SUCH SECURITY INTEREST WOULD BE DETRIMENTAL TO THE INTERESTS OF AHM, ITS
DEALER NETWORK OR ITS CUSTOMERS.

Revised 3/04

 



--------------------------------------------------------------------------------



 



Exhibit B
ESL Partners, L.P.
ESL Institutional Partners, L.P.
ESL Investors, L.L.C.
CBL Partners, L.P.
Tynan, LLC
ESL Investment Management, L.P.
RBS Partners, L.P.
RBS Investment Management, L.L.C.
Edward S. Lampert
William C. Crowley

B-1